DETAILED ACTION
This is a notice of allowance in response to the after final response filed 05/06/2022.
	
Status of Claims
Claims 1, 2, 5-7, 9-14, 16-19, 21-23, 26, and 27 are pending;
Claims 1, 2, 5-7, 10, 12, 17, 18, 21, 26, and 27 are currently amended; claims 3, 4, 8, 15, 20, 24, and 25 have been cancelled; claims 9, 11, 13, 14, 16, 22, and 23 were previously presented; claim 19 is original;
Claims 1, 2, 5-7, 9-14, 16-19, 21-23, 26, and 27 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 05/06/2022 in reply to the Office action mailed 03/09/2022 is hereby entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with the applicant's representative, Victor P. Lin, Reg. No. 66,996, on 05/13/2022.
The application has been amended as follows:
	
	In the Claims Filed 05/06/2022

Claim 2 has been amended as follows:

2.	(Currently Amended) The bracket assembly of claim [[5]]1, wherein first back plate extension is an over surface.

Claim 18, line 6, "is disposed" has been changed to --being disposed--.

Claim 22, line 3, "the front plate extensions away from the back plate extensions" has been changed to --the second and third front plate extensions away from the first and second back plate extensions--.

Claim 23, line 5, "the lock" has been changed to --the at least one lock--.

Allowable Subject Matter
Claims 1, 2, 5-7, 9-14, 16-19, 21-23, 26, and 27 (filed 05/06/2022), with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a bracket assembly as specified in claim 1 or a bracket assembly as specified in claim 18.  Relevant references include Munson et al. (US D542,631 S), hereinafter Munson, Lozano (US 2013/0048812 A1), Yamamori et al. (US 10,663,108 B2), hereinafter Yamamori, and Wassell (US 4,712,761).
With respect to claim 1, as similarly presented on pages 6 and 7 of the Office action mailed 03/09/2022, Wassell discloses most of the limitations of claim 1 but does not disclose "wherein the edge surface of the first back plate extension is angled in the upward direction from an upper edge of the back plate to hold the display monitor" in combination with the rest of the limitations in claim 1.  Moreover, as similarly presented on pages 8-10 of the Office action mailed 03/09/2022, Munson discloses most of the limitations of claim 1 but does not disclose "wherein the edge surface of the first back plate extension is angled in the upward direction from an upper edge of the back plate to hold the display monitor" in combination with the rest of the limitations in claim 1.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Wassell with any references in the current prior art of record, to obviously modify Munson with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2, 5-7, 9-14, 16, 17, and 26) are allowable in the Examiner's opinions.
With respect to claim 18, as similarly presented on pages 14-18 of the Office action mailed 03/09/2022, Munson, as modified by Lozano and Yamamori, teaches most of the limitations of claim 18 but does not teach "a second back plate extension, the second back plate extension being disposed on an opposite side of the back plate relative to the one side along which the first back plate extension is disposed… wherein an under surface of the first front plate extension is configured to contact the edge surface of the first back plate extension and an edge surface of the second back plate extension" in combination with the rest of the limitations in claim 18.  There is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Munson with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 18.  Therefore, claim 18 and claims dependent therefrom (i.e., claims 19, 21-23, and 27) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631